     Case: 1:19-cv-02011 Document #: 43 Filed: 07/20/20 Page 1 of 1 PageID #:229

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Richard J. Clarson, et al.
                                             Plaintiff,
v.                                                         Case No.: 1:19−cv−02011
                                                           Honorable Charles P. Kocoras
Trilantic Capital Partners IV L.P., et al.
                                             Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, July 20, 2020:


       MINUTE entry before the Honorable Charles P. Kocoras: Pursuant to Stipulation
of Dismissal of Claims filed on 7/16/20 [42], this action is dismissed with prejudice and
without costs to any party. Civil case terminated. Mailed notice(vcf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
